 In the Matter of CRANE COMPANY, EMPLOYERandHERSCHEL D.SMITH, PETITIONERandOFFICE EMPLOYEES INTERNATIONAL UNION,LOCAL No. 18, A. F. L., UNIONCase No. 10-RD-32.-Decided February 2, 194.9DECISIONANDORDERUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Rel tions Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The Petitioner asserts that the Union is no longer the bargain-ing representative of the employees of the Employer as defined inSection 9 (a) of the Act.3.Following a consent election held an June 4, 1946, the RegionalDirector for the Tenth Region certified that the Union had beendesignated as the bargaining representative of all general office andclerical employees in the main and shop offices of the Employer atBirmingham, Alabama, but excluding all draftsmen, salesmen, pri-vate secretaries, assistant cashiers, general accountant No. 1, guards,professional employees, and all supervisors as defined in the Act.Thereafter, the Union and the Employer executed a collective bar-gaining agreement which expired on July 26, 1948.At the hearing on December 8, 1948, the Union expressly concededthat it "does not claim to represent any further a majority of theemployees defined in the unit in the contract" and that an electionwas unnecessary.We find that the Union has withdrawn any claim*Houston,Reynolds,and Murdock.81 N. L.R. B., No. 81.460 CRANE COMPANY461to represent a majority of the employees which may have arisenfrom its prior contract.'Accordingly,we find that no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act, and we shall, therefore,dismiss the petition.ORDERUpon thebasis of the above findings of fact and the entire recordin the case,the National LaborRelations Boardhereby orders thatthe petition for decertificationof representatives be, and ithereby is,dismissed.1Matter of Murray B. Marsh Company, Inc,79 N. L R B 76;Matter of A. GoodmancESon, 77 N. L.R. B. 297;Matter of Riggs Optical Company, Consolidated,77 N L R. B 265.